The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 57-96, are pending in this application.
Claims 1-56, are deleted.
The office action supersedes the previous communication.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 57-96, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 57, the definitions of the substituents, e.g. Rx, R1, R2, are confusing and not clear. The definitions have generics, sub-generic, sub-sub-generic, sub-sub-sub-generic, etc., all of which are substituted by thousands of substituents and thereby rendering claims 57-96 indefinite. Applicant fails to particularly point out and distinctly claim the subject matter, which the applicant regards as the invention, so as to avoid infringement of a patent arising therefrom. Applicant must re-write the claims to conform with the US standard of practice.
Claim 92, fails to cite disease(s) that are being treated. The claim requires reading the specification and other external sources into the claim contrary to several precedent decisions by the US courts.  By deleting the claim the rejection would be overcome.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 80, is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claim cites the compound excluded by the proviso in claim 57. Therefore, the claim expands the scope of 57, instead of further limiting it. Applicant must cancel the excluded compound.
Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 57-96, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jirgensons et al., WO 2016/129983 A1, in view of King, Med. Chem., Principle and Practice (1994), pp. 206-208. 
Applicant claims compounds of claim 57 and salts thereof. The compounds are aminoacyl-tRNA synthetase inhibitors. Applicant claims the utility as anti-bacterial agents. Applicant claims composition and enablement thereof by mixing the compounds with a carrier or a diluent (claims 88-89).
 Determination of the scope and content of the prior art (MPEP 2141.01 
  Jirgensons et al., teach similar compounds, salts and composition thereof, as aminoacyl-tRNA synthetase inhibitors useful as anti-bacterial agents. See the entire document, particularly page 1, line 28 to page 7, line 4; page 7, line 21 to page 10, line 29. See also claims 1-27.  The examples are at pages 11-15 and 25-30.  The compounds include all possible stereoisomers and their racemates, page 7, lines 6-15. The specific claimed utilities are the same as prior art. 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and the prior art is that applicant replaced S(O)2 with S(O) in prior art compounds, bioisosteres equivalents.  In claim 83, applicant claims furan or thiophene instead of benzene, which are known bioisosteres equivalents. 
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from 1) well-known knowledge of bioisosteres equivalents and 2) the nature of the problems to be solved: applicant wanted to avoid the prior art.
It is well-known in the art that bioisosteres equivalents are expected to have similar biological activity, e.g. King, Med. Chem., Principle and Practice (1994), pp. 206-208, table 1, ring equivalent and table 2, carbonyl group.  See also, Ex parte Engelhardt, 208 USPQ 343 (Bd. Pat. App. & Int., 1980); In re Merck, 231 USPQ 375 (Fed. Cir. 1986).  In the instant invention, S(O)2 and S(O) are bioisosteres equivalents and furan, thiophene and benzene are bioisosteres equivalents because they are claimed as such. See the definition of Rx, page 3, line 2, and claim 83, respectively. 
A showing of sufficiently close structural relationship is enough to create an expectation of similar properties, in light of the totality of prior arts, that the new compound will have "similar properties" to the old.  Motivation is found in the expectation that similar compounds would have similar properties. A disclosure of new property does not defeat such expectation. Dillon, 16 USPQ2d, 1897 (Fed Cir, 1990). Applicant must show the prior art’s compound does not have the new property. Dillon, 16 USPQ2d, 1897 (Fed Cir, 1990), In re Shetty, 195 USPQ 753 (CCPA, 1977).
Applicant who claims a compound, which is structurally similar to a prior art’s compound must rebut the presumed expectation that structurally similar compounds have similar properties. In re Wilder, 195 USPQ 426 (CCPA, 1977).  In the instant the prior art and the claimed compounds are aminoacyl-tRNA synthetase inhibitors useful as anti-bacterial agents. Having known the compounds are bioisosteres equivalents, one of ordinary skill would have known and be motivated to claim the instant compounds.  There is reasonable expectation of success because, the inventions are in the same field of endeavor.
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
It is not beyond the ordinary skill of a scientist to combine the compounds and a carrier or diluent using conventional techniques. Such is deemed invention of reasoning not of creativity, KSR, supra.
Therefore, the instant compounds are not allowable over the compounds by the prior art. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
June 22, 2022